[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, ATA Associates, has appealed the denial of relief by the defendant, Board of Tax Review of the City of Torrington for taxes assessed for the years 1988, 1989, and 1990 located at the extension of Marshall Street and Laurelton Drive in Torrington.
This property consists of eighteen lots and was subdivided some thirty years ago as shown on a survey entitled, "Map showing extension of Marshall Street and Laurelton Drive, Torrington, Connecticut, Scale 1" = 50', July 1957, G. A. Hansen, Landsurveyor, Torrington, CT." P. Ex. 2. The City assessed these lots from between $35,140.00 to $28,000.00. From the evidence it is apparent that the highest and best use of these lots is for open space and/or recreation. While some might have some value to an abutting owner, there is little if any need for such an acquisition since there is little if any likelihood of building in the foreseeable future. Almost all of the lots have ledge and boulders. Some have wet areas as well and based upon their limited size, installing sewers and a well is not feasible from an engineering or economic standpoint. The sewer sanitarian for the Torrington Area Health District stated in plaintiff's exhibit 4 that, "The area is extensively underlain by shallow bedrock and has a shallow seasonal water table. When these factors are combined with very small lots, the possibility of any lot being suitable is extremely low. . . . Generally, we do not approve or recommend lots of the size found in this old subdivision when ideal conditions exist and these lots are not ideal for `septic' and wells. In fact as previously stated are for the most part unsuitable."
Mr. Arthur Oles, an expert called by the plaintiff placed values ranging from $8,100.00 to $2,200.00 on the various lots. Appendix A. The court finds the opinions given by Mr. Oles to be well founded and therefore accepts his values. Accordingly, the court finds the market value and assessed values of the various lots as of October 1, 1988 and subsequent years as follows:
Market Value          Assessed Value
Lot #62                           $ 5,100.00             $ 3,570.00 Lot #63                           $ 5,100.00             $ 3,570.00 Lot #64                           $ 4,400.00             $ 3,080.00 Lot #65                           $ 4,400.00             $ 3,080.00 Lot #66                           $ 3,600.00             $ 2,520.00 Lot #67                           $ 2,900.00             $ 2,030.00 Lot #91                           $ 3,600.00             $ 2,520.00 Lot #94                           $ 4,400.00             $ 3,080.00 Lot #95                           $ 4,400.00             $ 3,080.00 Lot #98                           $ 2,200.00             $ 1,540.00 CT Page 6851 Lot #99                           $ 2,200.00             $ 1,540.00 Lot #100                          $ 2,900.00             $ 2,030.00 Lot #101                          $ 2,900.00             $ 2,030.00 Lot #103                          $ 2,200.00             $ 1,540.00 Lot #104                          $ 2,200.00             $ 1,540.00 Lot #105                          $ 4,400.00             $ 3,080.00 Lot #106                          $ 4,400.00             $ 3,080.00 Lot # 38                          $ 8,100.00             $ 5,670.00
Judgment may enter accordingly.
PICKETT, J.
APPENDIX A
OCTOBER 1, 1988
REVALUATION                     OLES APPRAISAL
              100% MARKET   ASSESSED     100% MARKET   ASSESSED VALUE         VALUE        VALUE         VALUE GROUP I
LOT #62       $48,100        $33,670        $ 5,100       $ 3,570 #63       $48,600        $34,020        $ 5,100       $ 3,570 #64       $48,100        $33,670        $ 4,400       $ 3,080 #65       $47,500        $33,250        $ 4,400       $ 3,080 #66       $44,300        $31,010        $ 3,600       $ 2,520 #67       $42,700        $29,890        $ 2,900       $ 2,030 #91       $43,700        $30,590        $ 3,600       $ 2,520 #94       $45,900        $31,500        $ 4,400       $ 3,080 #95       $46,460        $32,480        $ 4,400       $ 3,080 #98       $40,000        $28,000        $ 2,200       $ 1,540 #99       $40,000        $28,000        $ 2,200       $ 1,540 #100       $40,500        $28,350        $ 2,900       $ 2,030 #101       $40,500        $28,350        $ 2,900       $ 2,030 #103       $40,000        $28,000        $ 2,200       $ 1,540 #104       $40,000        $28,000        $ 2,200       $ 1,540
GROUP II
LOT #105       $40,000        $28,000        $ 4,400       $ 3,080 #106       $40,000        $28,000        $ 4,400       $ 3,080
GROUP III
LOT #38        $50,200        $35,140        $ 8,100       $ 5,670 CT Page 6852